Per Curiam,
We think the question now presented on this record is materially different from the one which arose when the case was here before. The landing in question is now devoted to a strictly public use which brings it within the general supervision and control of the municipal authority. The views expressed by the learned court below we think are those which now control the *359situation, and we therefore affirm the judgment upon the opinion filed.
Judgment affirmed and appeal dismissed at the cost of the appellants.